Citation Nr: 0706936	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
actinic keratoses, basal cell carcinomata, and squamous cell 
carcinomata.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision, in which the RO 
granted the veteran service connection for actinic keratoses, 
basal cell carcinomata, and squamous cell carcinomata with a 
10 percent rating, effective June 27, 2002.  The veteran 
filed a notice of disagreement (NOD) in March 2003, and the 
RO issued a statement of the case (SOC) in July 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2003.

In October 2003, the veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.

In February 2004, the RO assigned a higher initial rating of 
30 percent the veteran's rating for actinic keratoses, basal 
cell carcinomata, and squamous cell carcinomata, also 
effective June 27, 2002.

In February 2006, the Board remanded the claim for an initial 
higher rating to the RO for further development.  After 
completing the requested action, in October 2006, the RO 
assigned a higher initial rating of 50 percent, effective 
June 27, 2002, but denied the veteran an initial rating in 
excess of 50 percent (as reflected in the October 2006 
supplemental SOC (SSOC)) and returned the matter to the Board 
for further appellate consideration.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection for 
actinic keratoses, basal cell carcinomata, and squamous cell 
carcinomata , the Board has characterized the claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).  Moreover, while the RO has assigned a higher 
initial rating of 50 percent for the disability during the 
pendency of this appeal, as a higher rating is available, and 
the appellant is presumed to be seeking the maximum available 
benefit, the claim for higher rating remains viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

For the reasons set forth below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when  further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

The Board notes that, in February 2007, after the RO 
certified the veteran's appeal to the Board, the Board 
received additional evidence from the veteran, consisting of 
color photographs of his face and ears-which is pertinent to 
the veteran's claim for an initial rating in excess of 50 
percent for actinic keratoses, basal cell carcinomata, and 
squamous cell carcinomata, but has not been reviewed by the 
RO.  This evidence must be considered by the agency of 
original jurisdiction for review and preparation of an SSOC 
unless this procedural right is waived.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  The 
veteran has not waived his right to preliminary review of the 
evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2006).  As 
such, the RO must consider the additional evidence received, 
in the first instance, in adjudicating the appellant's claim.

Prior to readjudication of the claim, on remand, the RO 
should, through VCAA-compliant notice, give the veteran 
another opportunity to present information and/or evidence 
pertinent to the claim for an initial rating in excess of 50 
percent for actinic keratoses, basal cell carcinomata, and 
squamous cell carcinomata, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO should request that the 
veteran furnish all pertinent evidence in his possession (of 
which he was not previously notified).  [Parenthetically, the 
Board notes that the RO provided information concerning the 
assignment of disability ratings and effective dates, 
consistent with the notice  requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), in the October 2006 
SSOC.].   

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA (to include 
arranging for the veteran to undergo further examination, if 
warranted), prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of whether "staged rating" of the veteran's disability 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), pursuant to Fenderson, is 
warranted. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to his claim on appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

4.  After completing the requested 
actions, and any additional 
notification or development deemed 
warranted, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence (to include that 
received by the Board in February 2007) 
and legal authority.  The RO's 
adjudication of the claim should 
include consideration of whether 
"staged rating" of the veteran's 
disability pursuant to Fenderson (cited 
to above), is warranted

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2006).

